F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUN 8 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DENZIL E. PLACKE,

                Plaintiff-Appellant,

    v.                                                    No. 97-7123
                                                    (D.C. No. CV-96-255-S)
    KENNETH S. APFEL, Commissioner                        (E.D. Okla.)
    of Social Security Administration,

                Defendant-Appellee.




                            ORDER AND JUDGMENT *



Before BALDOCK, EBEL, and MURPHY, Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff appeals from a district court judgment affirming the Commissioner

of Social Security’s denial of his application for disability benefits. We review

the district court’s order de novo. See Brown v. Callahan, 120 F.3d 1133, 1135

(10th Cir. 1997). To that end, we must independently determine whether the

Commissioner’s decision is both supported by substantial evidence in the record

and free of legal error. See id. Substantial evidence is “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). Guided

by these standards, we affirm.

      As an initial matter, we repeat the magistrate judge’s admonition that

plaintiff’s attorney should be aware of the requirement set forth by this court

in James v. Chater, 96 F.3d 1341, 1343-44 (10th Cir. 1996), that all issues not

brought to the attention of the Appeals Council are waived. We agree with the

magistrate judge that plaintiff’s communication to the Appeals Council shows that

plaintiff focused on the step-four issue, at the expense of plaintiff’s other issues.

However, like the district court, we will consider all issues in this appeal.

      Plaintiff was sixty-one years old when he applied for benefits, and he

alleges disability because of carpal tunnel syndrome and various other problems

in both wrists and lower back problems. Following the five-step evaluative

sequence, see Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988), the


                                          -2-
administrative law judge (ALJ) made a determination at step four that plaintiff

could perform his past relevant work as a medical technician. Plaintiff argues

three points on appeal: the ALJ did not accord proper weight to his treating

physician’s findings and opinions; the ALJ’s analysis and findings regarding

plaintiff’s pain and credibility were in error and not supported by substantial

evidence; and the record does not contain substantial evidence that plaintiff

can perform the demands of his past relevant work.

      We do not agree with plaintiff that the ALJ erred in his weighing of the

treating physician’s opinion. In fact, the ALJ accepted Dr. Hathcock’s opinion

that plaintiff had a consistent limitation of not being able to engage in frequent

repetitive motion actions. The record shows that Dr. Hathcock’s findings and

opinions are consistent with the ALJ’s findings. The ALJ did not disregard the

opinion of plaintiff’s treating physician, and, in fact, his determination is

consistent with the record evidence by the treating physician.

      In addition, the ALJ properly considered plaintiff’s subjective complaints

of pain. See Luna v. Bowen, 834 F.2d 161, 165-66 (10th Cir. 1987). He correctly

determined that nothing in the record indicated that, given the limitation of only

infrequent repetitive motion activity, plaintiff could not meet the demands of his

former work. The record indicates that plaintiff takes only aspirin for his pain,

that he has not sought further treatment, and that his daily activities are consistent


                                          -3-
with the ALJ’s findings as to plaintiff’s capacity. The ALJ was within his

province in finding that plaintiff’s complaints of pain were not credible to the

extent they were inconsistent with this record evidence and the medical evidence.

Substantial evidence also supports the ALJ’s finding that there was no objective

medical basis for his complaints of back pain.

      As to plaintiff’s final argument, we hold that the record contains substantial

evidence to support the ALJ’s finding that plaintiff’s impairments did not prohibit

him from performing his past work, with the limitation that he only infrequently

engaged in repetitive motion activity with his hands. In addition to being

consistent with Dr. Hathcock’s findings, the ALJ’s conclusion is supported by the

record evidence of Dr. White’s consultative exam and Dr. Ellis’s one-time exam.

The ALJ questioned the vocational expert as to plaintiff’s ability to perform the

demands of his previous work as a medical technician, specifically instructing her

to assume the limitation regarding repetitive motion activity. The expert testified

that, given that limitation, plaintiff would be able to perform his former work as

a medical technician. Finally, contrary to plaintiff’s representation, the

vocational expert did not testify that plaintiff would need to make a significant

vocational adjustment to return to his medical technician work. She testified that

plaintiff would need to familiarize himself with new medical equipment, but she

did not testify that a significant adjustment would be required.


                                         -4-
     The judgment of the United States District Court for the Eastern District

of Oklahoma is AFFIRMED.



                                                  Entered for the Court



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                       -5-